Citation Nr: 1730903	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  08-07 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for paroxysmal tachycardia (PAT), claimed as a heart disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with depressive features and maladaptive personality traits.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD with depressive features and maladaptive personality traits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 to November 1991, including service in Saudi Arabia from October 1990 to April 1991 and with additional Reserve service.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied the Veteran's petition to reopen a claim of service connection for PTSD, and denied claims of service connection for depression, PAT, and hypertension.

The Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ) in March 2011. A transcript of the testimony is associated with the electronic claims file. The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016). In May 2017, the Board sent a letter to the veteran, which explained that the VLJ who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned. In correspondence dated June 2017, the Veteran indicated that he did not wish to appear at another Board hearing. Therefore, the Board will proceed to address the appeal.

The Board remanded the Veteran's claims in September 2011, April 2013, February 2014, and November 2014.

Following the November 2014 Remand, a January 2016 rating decision granted service connection for PTSD with depressive features and maladaptive personality traits, and assigned a 50 percent rating. A January 2017 rating decision assigned a 70 percent rating effective December 22, 2016. The Veteran has not yet disagreed with the disability ratings or effective dates assigned; thus, such issue is no longer before the Board. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his claimed heart disorder and hypertension were caused by service and/or caused or aggravated by his now service connected psychiatric disability. The record contains three medical opinions which purport to address the Veteran's claims.

An October 2011 VA examination report indicates that the Veteran reported an onset of evening or nocturnal tachycardia with associated elevated blood pressure in 1992 (shortly after separation from service at the end of 1991), although he was not diagnosed until approximately 1996. The VA examiner concluded that it was at least as likely as not that the Veteran's PAT was proximately due to or the result of the Veteran's PTSD, reasoning that somatization of anxiety disorders could include palpitations or PAT, brought on by nightmares/anxiety/panic attacks. With regard to hypertension, the examiner opined that the Veteran's anxiety aggravates his hypertension; however, the examiner stated that the Veteran was normotensive, no hypertension/diagnosed around 1996; no worsening of condition, no renal involvement. 

In March 2014, the same VA nurse practitioner reviewed the claims file and provided an addendum opinion. This time, the examiner opined that PAT and hypertension were less likely than not incurred in or caused by service. The examiner reasoned that the service treatment records did not show an evaluation, diagnosis or treatment for hypertension or a heart condition. Per the Veteran's examination, he was not diagnosed with hypertension until 1996, and he was not diagnosed with a heart condition until 2006, at which point he went to the emergency room for chest pain and was diagnosed with palpitations and supraventricular tachycardia. The examiner further stated "no documentation to support onset during active duty and neither supraventricular tachycardia nor hypertension can be attributed to a mental health condition."

Finally, on the February 2016 VA examination, the examiner diagnosed hypertension, left ventricular hypertrophy, and history of palpitations. The examiner found no history of arrhythmias or PAT in the treatment records. The examiner noted that palpitation is a symptom with no documented pathology to render a diagnosis, thus an opinion regarding PAT was not indicated. Regarding hypertension, the examiner found that it was essential; risk factors included age, genetics, and dietary factors. The examiner stated that the medical literature did not support a link between hypertension and PTSD. Therefore, the examiner opined that it was less likely as not for the hypertension to be due or caused by PTSD.

The three opinions described above are inadequate to decide the Veteran's claims. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

First, while the October 2011 VA examiner found that PAT was secondary to the Veteran's PTSD, the February 2016 VA examiner stated that review of the claims file revealed no diagnosis of PAT. In light of the fact that the October 2011 VA examiner noted that she did not have access to the Veteran's claims file, the Board finds that the October 2011 VA examination report is inadequate to decide the Veteran's claim for PAT. Additionally, while the October 2011 VA examiner stated that the Veteran's anxiety aggravated the Veteran's hypertension, the examiner also stated that the Veteran was normotensive (had normal blood pressure) and that no worsening of the Veteran's claimed hypertension was shown. Finally, the October 2011 VA examiner, after review of the claims file in March 2014, found that neither supraventricular tachycardia nor hypertension were attributable to the Veteran's PTSD.

Although the February 2016 VA examination report was thorough and based upon a full review of the claims file, the examiner failed to provide an opinion as to whether any diagnosed cardiovascular disability (including left ventricular hypertrophy and hypertension) was aggravated by the Veteran's PTSD. Although the examiner noted that medical literature did not support a link between hypertension and PTSD, the Veteran's representative has since provided citations to medical literature, which suggests a relationship between PTSD and cardiovascular disabilities. See June 2017 Informal Hearing Presentation. Specifically, medical literature showed that certain medications can contribute to the development and/or aggravation of hypertension, which can also contribute to symptoms affecting the heart. Additional studies showed that anxiety and depression can result directly in acute autonomic arousal and blood pressure reactivity. Additionally, studies have shown that anxiety and depression may increase risk behaviors which may in turn increase risk of hypertension.

Indeed, VA's own statements in connection with its rulemaking authority support a relationship between cardiovascular disabilities and PTSD. VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs). This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction; thus, since POWs have a relatively high rate of PTSD incurrence, they would presumably be at greater risk of cardiovascular disease to include hypertension. See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).

In light of the deficiencies in the medical opinions previously provided, as well as the newly submitted evidence submitted by the Veteran's representative, the Board finds that an additional opinion by a cardiovascular specialist is necessary to determine whether the Veteran's diagnosed cardiovascular disabilities are related to service or service-connected PTSD with depressive features and maladaptive personality traits.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion from an appropriate specialist physician as to the nature and etiology of the Veteran's hypertension and any other diagnosed cardiovascular disability (including, but not limited to paroxysmal tachycardia and left ventricular hypertrophy). The claims file must be sent to the physician for review.

The physician should first identify all cardiovascular disabilities diagnosed at any time since May 2005.

Then, the physician should indicate whether it is at least as likely as not that the Veteran's hypertension (and/or any other diagnosed cardiovascular disability) is: 1) due to service or 2) either (a) caused or (b) aggravated by PTSD with depressive features and maladaptive personality traits. 

The physician must address the following: 1) the October 2011, March 2014, and February 2016 VA opinions; 2) the Federal Register statement of June 28, 2005, 70 Fed. Reg. 37,040, which reasoned that presumption of service connection was warranted on the basis that, based on several medical studies, veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction; 3) VBA's Fast Letter 01-05, which provides that, at a minimum, the examiner has to discuss the known risk factors for hypertension, what role they play in this particular Veteran, and explain why he or she considers PTSD to be at least as likely as not the cause/ not the cause of the hypertension in this Veteran; 4) the medical evidence submitted by the Veteran's representative concerning etiological relationships between hypertension and PTSD.

A complete rationale should accompany each opinion provided. 

2. Readjudicate the Veteran's claims. If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case. An appropriate period of time shall be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure. The Veteran need take no action until he is so informed. He has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes of this remand are to obtain additional information and comply with all due process considerations. No inference should be drawn regarding the final disposition of this claim as a result of this action.

This appeal must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




